DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.                         
Claims 1-20 are present for examination.                              

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                        

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.                             

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-20 of U.S. Patent No. 9,170,671. Although the claims at issue are not identical, they are not patentably distinct from each other because they are all claiming a method of adapting user touches on a touch sensitive surface for performing operations on a computing device.  It would have been obvious to one having ordinary skill in the art at the time of invention or before the effective filing date of claimed invention to use the claimed features of the reference patent to arrive at the instant claim, yielding predictable results and no more than one having ordinary skill in the art would expect from such an arrangement, as shown below.                                
Instant Application 17/238,020
Reference Patent 9,170,671
1.   A method comprising:    
       ……
      detecting a touch of a user finger at a particular position on a touch sensitive input device, … 
      enabling activation of a particular UI element 
 of the plurality of UI elements using the touch in response to the particular position on the touch sensitive input device mapping to an inset region within a boundary of the particular UI element in the GUI;  
      enabling activation of the particular UI element using the touch in response to the particular position on the touch sensitive input device mapping to an outlet region that extends beyond the boundary of the particular UI element and outside the outset region of other UI element; and 
      disabling activation of the particular UI element using the touch in response to the particular position on the touch sensitive input device mapping to the outset region of  the particular UI element and the outset region that extends beyond the boundary of at least one other UI element of the plurality of UI elements.  
19.  A method of adapting user touches on a touch sensitive surface for performing operations on a computing device, the method comprising:  
       ……
       enabling access to a set of a plurality of operations based on a first touch action comprising at least a first, second, and third touches, wherein enabling access to the set of operations comprises disabling pointer movement, clicking, dragging, and scrolling in response to subsequent touch action;            
       …… 
       detecting a second touch action involving at least one touch and a directional movement of the at least one touch of the second touch action;                
        ……
        performing an operation from the set of operations based on a number of touches of the second touch action,            
       ……  



Claims 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15 of U.S. Patent No. 9,817,542. Although the claims at issue are not identical, they are not patentably distinct from each other because they are all claiming a method of adjusting/moving a position of a pointer in GUI and invoking/performing an action subsequently.  It would have been obvious to one having ordinary skill in the art at the time of invention or before the effective filing date of claimed invention to use the claimed features of the reference patent to arrive at the instant claim, yielding predictable results and no more than one having ordinary skill in the art would expect from such an arrangement, as shown below.                                
Instant Application 17/238,020
Reference Patent 9,817,542
11.   A method comprising:    
      adjusting a position of a pointer in a graphical user interface (GUI) based on user input to a first input device, …… 
      invoking a … operation on a particular GUI element, that is located at the position of the pointer after said adjusting, … 
      invoking a different … operation on the particular GUI element, that is located at the position of the pointer after said adjusting, 
      …… 

11.  A method for accessing multiple user interface (UI) element of a graphical user interface (GUI) from a single on-screen position,  the method comprising:             
       displaying a graphical pointer onscreen with at least first, second, and third indicators;      
      moving the graphical pointer within the GUI in response to user directional input;   
      …… 
       performing at least one of a selection or invocation of the first UI element in response to activation of the first indicator, selection of invocation of the second UI element in response to activation of the second indicator,   
      ……  



Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-19 of U.S. Patent No. 10,235,039. Although the claims at issue are not identical, they are not patentably distinct from each other because they are all claiming a method of 
interfacing with a computer based on one or more fingers of a user hand coming in contact with at least one touch sensitive surface.  It would have been obvious to one having ordinary skill in the art at the time of invention or before the effective filing date of claimed invention to use the claimed features of the reference patent to arrive at the instant claim, yielding predictable results and no more than one having ordinary skill in the art would expect from such an arrangement, as shown below.                                
Instant Application 17/238,020
Reference Patent 10,235,039
15.   A method of interfacing with a computer based on one or more fingers of a user hand coming in contact with at least one touch sensitive surface, the method comprising:    
      detecting holding touches based on one or more fingers being applied essentially simultaneously on the at least one touch sensitive surface, wherein the one or more fingers remain within a threshold distance of an initial position that is detected for each touch of the holding touches, …… 
      performing a touch-to-finger assignment based on two or more of (i) a number of distinct touches within the holding touches, (ii) offset positioning and spacing between the holding touches, …… 
      enabling access to a set of output actions based on the touch-to-finger assignment and the continued retention of the one or more fingers on the at least one touch sensitive surface;                
      assigning the subsequent tap to a particular finger based on two or more of (i) a number of distinct touches within the holding touches plus the subsequent tap, (ii) offset positioning and spacing between the holding touches in combination with the subsequent tap, 
      …… 

12.  A method comprising:             
       detecting a first touch action issued to a touch input device, said detecting comprising registering essentially simultaneous touches of at least a first finger, a second finger, and a third finger, ……
       mapping a position at which each of the first finger, the second finger, and the third finger from the first touch action is issued on the touch input device;  
       detecting a modified second touch action based on modification to the first touch action comprising retaining the touch of at least the first finger on the touch input device and removing the touch of at least the second finger,                  
        enabling a set of two or more operations from a plurality of operations in response to retaining said modified second touch action at a static position;  
        ……
        invoking (i) a first operation from the set of two or more operations when the tap or movement of the single finger touch is a first area derived from mapping the position of the first touch action second finger and (ii) a different second operation action from the set of two or more operations when the tap or movement of the single finger touch is in a different second area derived from mapping the position of the first touch action third finger.      



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.               
Yaron et al (US 2017/0010799):             
teach that executing commands or inputting data based on finger’s characteristics.                      
Zhu et al (US 2015/0123928): 
teach that multi-touch text input, with tools to identify whether or not different fingers are in concurrent tactile contacts.                      
Burtner et al (US 2010/0302144):     
teach that creating a virtual mouse input device.                              
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
August 26, 2022